     Case 3:15-cv-02320-JM-AHG Document 128 Filed 03/19/20 PageID.3398 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    SHAVONDA HAWKINS, on behalf of                      Case No.: 3:15-cv-02320-JM-AHG
      herself and all others similarly situated,
12
                                         Plaintiff,       ORDER MODIFYING HEARING ON
13                                                        PLAINTIFF’S MOTION TO
      v.                                                  COMPEL TO BE TELEPHONIC
14
      THE KROGER COMPANY,
15
                                       Defendant.
16
17
            On February 18, 2020, the Court granted Defendant’s request for a hearing on
18
      Plaintiff’s Motion to Compel (ECF No. 88) and set a motion hearing for April 8, 2020 at
19
      9:30 AM before Magistrate Judge Allison H. Goddard in Courtroom 3B of the Edward J.
20
      Schwartz United States Courthouse. ECF No. 111. On March 17, 2020, Chief Judge
21
      Larry A. Burns issued an Order in response to the COVID-19 public emergency (“CJO
22
      #18”) which, among other things, affords judges discretion to conduct court proceedings
23
      by telephone or video conferencing where practicable to protect public safety and prevent
24
      the spread of COVID-19. See CJO #18 at ¶ 4.
25
            Because the motion hearing is expected to consist of oral argument from counsel,
26
      without any witness testimony or need for presentation of physical evidence, and being
27
      sensitive to the need for defense counsel to travel from Los Angeles, the Court finds it
28

                                                      1
                                                                               3:15-cv-02320-JM-AHG
     Case 3:15-cv-02320-JM-AHG Document 128 Filed 03/19/20 PageID.3399 Page 2 of 2


 1    prudent to exercise its discretion here and MODIFY the motion hearing to be telephonic.
 2    The motion hearing will still be held on the record. To facilitate this modification,
 3    counsel are ORDERED to call the chambers teleconference line at 1-877-873-8018 and
 4    use access code 8367902 to appear for the hearing on April 8, 2020 approximately ten
 5    minutes before the scheduled start time of 9:30 AM. Prompt appearances are vital to
 6    ensuring that any technical issues can be efficiently addressed without significantly
 7    delaying the hearing.
 8          IT IS SO ORDERED.
 9
10    Dated: March 19, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                3:15-cv-02320-JM-AHG
